ORDER
The Disciplinary Review Board on January 5,1998, having filed with the Court its decision concluding that JACK N. FROST of PLAINFIELD, who was admitted to the bar of this State in 1971, and who thereafter was suspended from the practice of law on December 10, 1997, pursuant to Orders of the Court filed November 18, 1997, should be suspended from practice for a period of two years for violating RPC 1.15 (failure to safeguard escrow funds) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation);
And the Board having further concluded that all ethics matters pending against respondent should be consolidated, considered on an expedited basis, and resolved prior to respondent’s reinstatement to practice;
*417And the Court having granted the petition of the Office of Attorney Ethics for review of the decision of the Disciplinary Review Board and having ordered respondent to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that JACK N. FROST is suspended from the practice of law for an additional period of two years and until further Order of the Court, effective on the filing of this Order; and it is further
ORDERED that all ethics matters pending against respondent shall be consolidated, considered on an expedited basis, and resolved prior to consideration of any application for reinstatement to practice; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by JACK N. FROST, pursuant to Rule 1:21-6, be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of his suspension and that he continue to comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.